Per Curiam,
The plaintiff, a workman employed by the Susquehanna Coal Company, was injured in a collision between a train of empty coal cars of that company on which he was riding, and cars of the Pennsylvania Railroad Company, the defendant, that were stored on one of the tracks of the latter. In the course of business between these companies loaded coal cars were delivered by the defendant near the foot of a trestle up which they were drawn by the coal company to be unloaded into vessels. The empty cars were returned by the coal company by a gravity road on a steep incline to a track of the defendant which connected with its main line. At the trial the main question of fact was whether the cars that were stored on the defendant’s track at the foot of the incline and whose presence there resulted in a collision, had been negligently placed there by its employees. The testimony on the subject was contradictory but that of the plaintiff tended to show that a long established custom and usage gave the coal company the right of way on this part of the track when it was engaged in unloading cars and that no use should be made of it by the defendant without notice to the employees of the coal company; that on the morning of the accident cars had been placed on the track without notice after the plaintiff had gone up the incline, and that because of a heavy fog he was unable to see the cars in time to avoid the collision. This testimony made out a case on which the plaintiff was entitled to go to the jury and we find no error in the manner in which the controyersy of the parties was submitted.
The judgment is affirmed.